


110 HR 3439 IH: Put School Counselors Where They’re

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3439
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Bordallo, and Ms. Corrine Brown of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to create a demonstration project to fund additional secondary school
		  counselors in troubled title I schools to reduce the dropout
		  rate.
	
	
		1.Short titleThis Act may be cited as the
			 Put School Counselors Where They’re
			 Needed Act.
		2.Demonstration
			 project for additional secondary school counselorsPart
			 H (20 U.S.C. 6551 et seq.) of title I of the Elementary and Secondary Education
			 Act of 1965 is amended by adding at the end the following:
			
				3Demonstration
				project for additional secondary school counselors
					1841.FindingsCongress finds the following:
						(1)Nationally, only 70 percent of students
				graduate from high school with a regular high school diploma.
						(2)Every school day,
				7,000 American high school students become dropouts.
						(3)High school
				students living in low-income families drop out of school at six times the rate
				of their peers from high-income families.
						(4)Only about 55
				percent of African American students and 52 percent of Hispanic students
				graduate on time from high school with a regular diploma, compared to 78
				percent of white students.
						(5)The dropout rate
				for students with disabilities is approximately twice that of general education
				students.
						(6)High school is the
				final transition into adulthood and the world of work as students begin
				separating from parents and exploring and defining their independence. Students
				who are deciding who they are and what they will do when they graduate face
				many pressures, including high-stakes testing, the challenges of college
				admissions, the scholarship and financial aid application process, and entrance
				into a competitive job market. They need guidance in these complex decisions,
				which have serious and life changing consequences.
						(7)School counseling
				programs are essential for students to achieve optimal personal growth, acquire
				positive social skills and values, set appropriate career goals, and realize
				full academic potential to become productive, contributing members of the world
				community.
						(8)Professional
				secondary school counselors are highly qualified educators with a mental health
				perspective who understand and respond to the challenges presented by today’s
				diverse student population.
						(9)The professional
				secondary school counselor holds a master’s degree or higher in school
				counseling (or the substantial equivalent), and is certified or licensed by the
				State in which the counselor works.
						(10)Professional
				secondary school counselors are integral to the total educational program. They
				provide proactive leadership that engages all stakeholders in the delivery of
				programs and services to help the student achieve success in school.
				Professional secondary school counselors align and work with the school’s
				mission to support the academic achievement of all students as they prepare for
				the ever-changing world of the 21st Century.
						(11)Professional secondary school counselors’
				opportunities to assist students are often hindered by extraordinarily high
				student-to-counselor ratios. Currently, the average student-to-counselor ratio
				in America’s public schools is 479 to 1. The American School Counselor
				Association, the American Counseling Association, and the National Association
				for College Admissions Counseling all recommend a ratio of one school counselor
				to 250 students and a lower ratio for counselors working primarily with
				students at risk.
						1842.Demonstration
				project
						(a)In
				generalFrom amounts made available to carry out this subpart,
				the Secretary shall carry out a demonstration project under which the Secretary
				makes grants on a competitive basis to secondary schools that receive funds
				under this title and have a four-year adjusted cohort graduation rate of 60
				percent or lower.
						(b)GrantsA grant under this subpart shall be for a
				period of 4 years and may be used—
							(1)to provide
				additional school counselors during that period; and
							(2)to provide
				additional resources (such as professional development expenses or travel
				expenses for home visits, and any services and materials referred to in
				subsection (d)) and to pay overhead expenses.
							(c)Sense of
				CongressIt is the sense of Congress that a participating school
				should aim to provide, under subsection (b)(1), one additional counselor per
				250 students at risk.
						(d)Scope of
				counselingThe additional
				school counselors shall identify students who are at risk of not graduating in
				4 years and shall provide counseling primarily to those students. The
				counselors may identify such students at any time, but shall strive to identify
				them before they enter grade 9. Services shall be provided as long as
				necessary, including to the extent allowable and appropriate, after the
				student’s cohort graduation date. The counseling provided—
							(1)may include a full
				panoply of services, including an individual graduation plan and other
				resources, such as appropriate course placement and supplemental services (to
				include not only supplemental educational services tutoring if available at the
				school site, but also other tutoring as necessary, along with supplemental
				books and materials); and
							(2)shall include
				meetings with each student so identified and with the teachers, tutors,
				supplemental educational services providers, and parents of the student, and
				may also include meetings with other relevant individuals, such as a probation
				officer, mentor, coach, or employer of the student.
							(e)Supplement not
				supplantFunds under this subpart shall be used to supplement,
				not supplant, funds from non-Federal sources. The additional school counselors
				provided through funds under this subpart must be in addition to any employees
				who work in the secondary school guidance or counseling office, such as
				counselors, college admissions specialists, career development specialists,
				guidance information specialists, or any other professional or
				paraprofessional.
						(f)Additional grant
				periods
							(1)In
				generalA school that receives a grant under this subpart and
				demonstrates adequate improvement over the period of the grant is eligible to
				receive a second grant for a second period. If the school again demonstrates
				adequate improvement over that second period, the school is eligible to receive
				a third grant for a third period. The third grant shall provide amounts that
				decrease for each year of the third period and require the school to provide
				corresponding increases in non-Federal funds.
							(2)Adequate
				improvementFor purposes of
				paragraph (1), a school demonstrates adequate improvement over a grant period
				if the four-year adjusted cohort graduation rate increases (or is projected to
				increase) by 10 percent or more over that period.
							(g)SelectionThe
				Secretary shall carry out the demonstration project in at least 10 schools. The
				first five schools selected to participate shall each be from a different
				State.
						1843.DefinitionsFor purposes of this subpart:
						(1)Four-year
				adjusted cohort graduation rateThe term four-year adjusted cohort
				graduation rate means the number of students who earned a regular high
				school diploma at the conclusion of their fourth year, before their fourth
				year, or during a summer session immediately following their fourth year,
				divided by the number of students who formed the adjusted cohort for that
				graduating class.
						(2)Adjusted
				cohort
							(A)In
				generalSubject to the other subparagraphs of this paragraph, the
				term adjusted cohort means the students who entered grade 9
				together, and any students that transferred into the cohort in grade 9 through
				12 minus any students removed from the cohort.
							(B)Transfers
				inThe term transfers in means the students who
				enroll or re-enroll after the beginning of the entering cohort’s first year in
				high school, up to and including in grade 12.
							(C)Cohort
				removalTo remove students from the cohort, the school or local
				educational agency must confirm that the student—
								(i)has transferred
				out;
								(ii)is
				in the custody of the juvenile justice system; or
								(iii)is
				deceased.
								(D)Transfers
				outThe term transfers
				out means the students the school or local educational agency has
				confirmed have transferred to another school, local educational agency, or
				other educational program for which they are expected to receive a regular high
				school diploma. Confirmation of a student’s transfer to another school, local
				educational agency, or program requires formal documentation that the student
				enrolled in the receiving school. Students enrolled in a GED or other
				alternative educational program that does not issue or provide credits toward
				the issuance of a regular high school diploma are not considered transfers out.
				Students who were enrolled, but for whom there is no confirmation of transfer
				or completion, may not be labeled transfers or errors, but must remain in the
				cohort as non-graduates for reporting and accountability purposes.
							(E)Treatment of
				other leavers and withdrawalsStudents who were retained in
				grade, enrolled in a GED program, or left school for any other reason may not
				be counted as transfers out for the purpose of calculating graduation rates and
				must remain in the adjusted cohort.
							(F)Special
				ruleFor those high schools
				that start after ninth grade, the cohort shall be calculated based on the
				earliest high school grade.
							(3)Regular high
				school diploma
							(A)In
				generalThe term
				regular high school diploma means the standard high school diploma
				awarded to the preponderance of students in the State that is fully aligned
				with State standards, or a higher diploma, and does not include GEDs,
				certificates of attendance, or any lesser diploma award.
							(B)Special
				ruleFor those students who
				have significant cognitive disabilities and are assessed using an alternate
				assessment aligned to alternate achievement standards, receipt of a regular
				high school diploma or State-defined alternate diploma aligned with completion
				of their entitlement under the Individuals with Disabilities Education Act
				shall be counted as graduates with a regular high school diploma for the
				purposes of this Act. No more than one percent of students can be counted as
				graduates with a regular high school diploma under this subparagraph.
							1844.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $3,000,000 for each of
				fiscal years 2008 through
				2011.
					.
		
